Order filed January 27, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01013-CR
                                   ____________

                       MAHMOUD AFHAMI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No 13
                           Harris County, Texas
                       Trial Court Cause No. 1892708

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 1, a CD.
      The clerk of the County Criminal Court at Law No 13 is directed to deliver
to the Clerk of this court the original of State's Exhibit 1, a CD, on or before
February 06, 2015. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit 1, a CD, to the clerk of the County Criminal Court at Law No 13.



                                 PER CURIAM